    Case 1:18-cv-07959-PAE-KHP Document 11 Filed 10/26/18 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWIN DIAZ, on behalf of himself and all others
similarly situated,                                         Case No. 18-CV-07959-PAE
                                   Plaintiff,
                                                            STIPULATION OF VOLUNTARY
                   - against -                              DISMISSAL PURSUANT TO
                                                            F.R.C.P. 41(A)(1)(A)(H)
INTERIM HEALTHCARE INC.,

                                   Defendant.

         IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

respective counsel that Plaintiff Edwin Diaz hereby voluntarily dismisses, with prejudice, his

complaint against Defendant Interim Healthcare Inc. pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure, with the parties to bear responsibility for their respective fees

and costs.


COHEN & MIZRAI II LLP                                DAVIS WRIGHT TREMAINE LLP


By:                                                  By:
        Joseph H. Mizrahi                                   Christopher L. Donati
300 Cadman Plaza West, 12th Floor                   1251 Avenue of the Americas, 21st Floor
Brooklyn, New York 11201                            New York, NY 10020
Tel: (929) 575-4175                                 Tel: (212) 603-6422
Fax: (929) 575-4195                                 Fax: (212) 379-5212
joseph@cml.legal                                    chrisdonati@dwt.com

Attorneysfor Plaintiff Edwin Diaz                   Attorneysfor Defendant Interim Healthcare
                                                    Inc.




4847-0071-4846v.1 0103493-000011
